 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill'sCoal Company,Inc. and International Union,UnitedMineWorkers of America.Cases 16-CA-4588 and 16-CA-4728April 27, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn November 16, 1972, Administrative Law JudgeEugene F. Frey issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'and has decided to affirm therulings, findings,2 con-clusions of the Administrative Law Judge and toadopt his recommended Order as discussed below.Our dissenting colleague would dismiss the 8(a)(3)allegations of the complaint. In his view the nine em-ployees laid off on December 9, 1971, were terminat-ed for legitimate business reasons and were not theobjects of unlawful discrimination.We find, on the contrary, substantial evidence tojustify the conclusions of the Administrative LawJudge that the selection of the employees in questionwas based upon unlawful considerations, and that thelayoffs were for the purpose of ridding the Respon-dent of union adherents.We see no profit in emphasizing the Respondent'sclaim that its business was in an economic slump anda layoff was justified. As no exceptions were taken tothe Administrative Law Judge's finding to the con-trary, such finding stands unrefuted. The basic issue,and the onlyissue, is whether or not the nine employ-ees laid off on December 9, 1971, were selected on thebasis of discriminatory motivation.As fully detailed in the Administrative Law Judge'sDecision, the Respondent's union animus has beenfully established and involved key supervisors in theiRespondent's request for oral argument is hereby denied,as the record,including its brief, adequately presents the issues and the positions of theparties2 The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandardDrv Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d 362(C A 3) Wehave carefully examined the record and findno basis for reversing his findingsweeks immediately preceding the layoffin aggressiveand blatant conduct violative of Section 8(a)(1) of theAct to undermine the union. Our dissenting colleaguehas no disagreement with these findings and wouldadopt the "independent 8(a)(1) findings," as indeedhe must, on the basis of credibility findings fully sup-ported by the record. Obviously, considerations as tothe merits of the 8(a)(3) allegations must be viewedagainst such background and conduct. Moreover, wefeel that the timing of the discharges, on a day otherthan a payday, immediately after Respondent re-ceived a petition for an election, is a factor whichcannot be ignored. Thus, we agree with the Adminis-trative Law Judge that, in the factualcircumstancesinvolved herein, the Respondent's defenses must beviewed with close scrutiny and thata prima faciecaseof discrimination was presented requiring cogent evi-dence to overcome the inferences of discrimination.As for the unquestioned reliance on the use of aform of "seniority" by our dissenting colleague tojustify the "objective bases for the layoffs," we notethat the "job classification seniority" was not basedon prior practice or precedent, but on careful andcalculated deliberation. On December 3, 1971, theday after the Respondent received notice from theUnion that it represented a majority of its employeesand requested a bargainingsession, the Respondentconsidered an immediate layoff on a "plantwide"mode of retrenchment. However, it was advised by itscounsel not to lay off employees until further consul-tation.At a second discussion on December 6, ac-cording to Respondent's testimony, it was advised tolay off employees strictly according to seniority with-in the present job classification. The record showsthat there were only approximately 40 employees in-volved in the operation and that many of the job skillswere interchangeable.As for the job seniority basis allegedlyused, as setforth in the Administrative Law Judge's Decision, itwas followed more in form than in substance, and wasbreached in the case of almost half of the employeesinvolved. Contrary to our dissentingcolleague, wegive little weight to the excuse given by the Respon-dent that plantwide shifting of employees in an opera-tion as small as the Welsh mine would have been aburdensome task. Significantly, had plant senioritybeen followed, key union adherents would have beenkept at work. Using "job seniority" meant that allnine of the union adherents doing production workwere affected. In further supporting the inferencesthat the Respondent's method of layoff was discrimi-natory, weight must be attached to the fact not onlywere all nine employees laid off union adherents, butthey represented all the production employees whohad signed union cards. The mathematical probabili-203 NLRB No. 35 BILL'S COAL COMPANYties of this occurring by chance are extremely remote.In imputing knowledge of union activity to the Re-spondent, we rely not only upon the Board's "smallplant theory," which the Administrative Law Judgefound applicable, but also the Respondent'sunionanimus and its persistent and affirmative attempts toseek from its employees knowledge of their unionadherence or that of their fellow employees both be-fore and after the December 9, 1971, layoff.Of particular significance in this regard was theadmission of the owner, Patch, to Collins, one of theemployees laid off, when Collins came to the mine onDecember 11, 1971, to get his final pay and retirementchecks, "I don't know who all signed union cards, butIbet by God I have thinned them out." We find thatthis is an admission that the Respondent used discri-minatory methods and knew, or at least suspected,that some of the employees laid off were union adher-ents.Whether the Respondent was totally right inmaking the selection, of course, does not mitigate theillegality of its conduct since discrimination based onfear or belief that an employee is a union adherent isunlawful.SeeN.L.R.B. v. Link-Belt Company,311U.S. 584, 590;N.L.R.B. v. Wichita Television Corpora-tion,Inc., d/b/a KARD-TV,277 F.2d 579, 583 (C.A.10), cert. denied 364 U.S. 871.Based uponthe above consideration, we concludethat the General Counsel hassustainedhis ultimateburden of proof that the nine employees in questionwere laid off for discriminatory purposes and that theuse of the job seniority criteria was a pretext to cloakthe discriminatory motivation for their selection. Ac-cordingly, we find no basis for disturbing this find-ing.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bill's Coal Company, Inc.,Miami, Oklahoma, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.CHAIRMAN MILLER, concurring in part and dissentingin part:Like my colleagues, I would adopt the Administra-tive Law Judge's findings of independent 8(a)(1) vio-lations.Unlike them, however, I would dismiss the8(a)(3) allegations of the complaint with respect to the7 SeeSanta Rita Mining Company A Division of Home-Stake ProductionCompany,200 NLRB No. 144.275December 9 layoff because I find, as did the Adminis-trative Law Judge-whose findings my colleagues en-tirelyadopt-that Respondent was economicallyjustified in making the layoff at that time. The recordoffers abundant proof of the poor economic conditionof Respondent at the time of this layoff. It had recent-ly lost all its contracts with customers but one and,while that one was its prime contractor, he was or-dering coal at the minimum contract amount andowed Respondent over $200,000 that eventually hadto be collected through court action. Nor was therethen in sight any foreseeable relief of the economiccrisis facing Respondent whose efforts to acquire newcontracts and borrow money to meet current operat-ing expenses had gone for naught.The Administrative Law Judge acknowledges thedire financial straits in which economic misfortunehad placed Respondent and that measures had to betaken to alleviate them. In his Decision, he noted that"General Counsel attacks this impressive testimony ofthe downtrend in Respondent's business only in acollateral way"; and later therein: "[O]verall, the re-cord tends to support Respondent's claim that itsbusiness was in an economic slump which would sup-port a layoff." Nevertheless, the Administrative LawJudge-mistakenly joined, in my opinion, by my col-leagues-finds that the nine employees were discrimi-natorily laid off primarily because, subsequent to thelayoff, Respondent attempted to induce Collins to spyon union activities and because Respondent did notuniformly follow seniority within classification in thecases of Green, Riley, and Collins who could havebeen transferred to other jobs and, therefore, Respon-dent was using job classification seniority as a pretextto eliminate union adherents. My colleagues also relyon Respondent's union animus and a statement byRespondent's owner to Collins that "I don't knowwho all signed union cards, but I bet . . . I thinnedthem out" 4 as further support for finding the layoffsdiscriminatorily motivated. I think their reliance onthe foregoing factors is misplaced in light of the coun-tervailing economic reasons justifying the layoff andthe lack of substantial evidence on which to establishknowledge of individual union activities on the part ofthe laid-off employees.It is axiomatic that discrimination in selection forlayoffmust be judged against a background ofRespondent's knowledge of the alleged discrimina-tees' union activities. This record lacks any direct evi-4My colleaguescharacterize this as an admissionby Respondentof discri-minatorymotive in makingthe layoff. To me, the entire statement is morereadilyinterpretable as an admission of lackof anyknowledge of whomamong the laid-off employeeswas or wasn't for the Union;the part of it thatspeculates on thethinning of the ranks ofunionsupportersmerely reflectsthe owner's conjecture about the layoff's possible impact on the union cam-paign rather than an admission of guilt in conceivingthe layoff. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence of employer knowledge of union activity of thethat the employees selected for layoff on December 9employees selected for layoff and, further, insufficientwere objects of unlawful discrimination, and I wouldevidence upon which to infer such knowledge. Unionnot adopt the findings of the Administrative Lawactivity of the alleged discriminatees was onlymini-Judge in this regard.mal, consisting mainly of signing union cards, and afew instances of attendance at union meetings, whichtook place away from the mines. Indeed, there is abso-lutely no showing that they engaged in any unionactivity at the mines, which, in my view, would be theonly proper context for invoking the "small plant"doctrine. Furthermore, contrary to the findings of theAdministrative Law Judge, Respondent selected forlayoff those employees with the lowest seniority ineach of the respective job classifications.When it is the practice to utilize seniority as thedeterminant of the order in which employees are laidoff for economic reasons, grounds for a discriminato-ry or pretextual, rather thana bona fide,layoff mustbe that the seniority basis was not followed. But, thatisnot the case here; job classification seniority wasfollowed without question in all nine instances of lay-off and there is no evidence that employees who wereretained in the same classification had less senioritythan the employees who were laid off. Although theAdministrative Law Judge found Respondent acteddiscriminatorily towards Green and Riley, he con-cluded that Respondent "technically" applied seniori-tyinclassificationtothem.Nonetheless, theAdministrative Law Judge found this "technical" ap-plication of job classification seniority was a "pretext"as it applied to them. This reasoning does not with-stand close scrutiny. I am unable to understand howseniority becomes a pretext when it is the standardused and followed in selection of employees for ajustified layoff.'The situation is no different as to Collins, an olderemployee with a sketchy employment history and abad attendance record, who was unable to get alongwith the production foreman. Collins had been andwas actually engaged in painting at the time of thelayoff and was not in the classification of "oiler" ashe claimed. Whether his particular job was finished ornot, as the only painter in Respondent's employ, Col-linswas properly laid off under the same standardsapplied to others-his job classification seniority.'Thus,while the advent of the Union andRespondent's opposition to unionization of its em-ployees gives rise to suspicion, in my opinion, thissuspicion does not amount to evidence of discrimina-torymotivation capable of overcoming the strongeconomic justification shown and the resultant selec-tion for layoff based on the nondiscriminatory stan-dard of job classification seniority. Accordingly, Idisagree with my colleagues that the General Counselhas established by a preponderance of the evidence5To require Respondent to transferGreen,Riley. orCollins to other Jobswhichtheymayhavepreviouslyheld, as the Administrative Law Judgesuggests.would also require Respondent to transfer other employees to previ-ouslyheld jobs, which would result in an alternativeplant-typeseniority, achoicethat didnot appeal to Respondent because of the confusion in num-erous transfers that Respondent sought to avoid6 EvenifCollins hadbeen classified as an "oiler." he would also have beenproperlylaid off as Respondent laid off all "oilers"DECISIONSTATEMENT OF THE CASEEUGENE F. FREY. Administrative Law Judge: This casewas tried before me on May 23, 24, and 25, 1972, at Miami,Oklahoma, with General Counsel and Respondent partici-pating through counsel and the Charging Party (hereincalled the Union) appearing by a representative, after pre-trial procedures conducted in compliance with the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,et seq.(herein called theAct). Theissues raised by the pleadings,'are whether or not Respondent,Bill's Coal Company, Inc.,(1) coerced employees in exercise of their rights under theAct by interrogation about their union activities,promisesand grants of benefits if they would spy on employees'union activities and would refrain from supporting theUnion, threats of physical violence to employees and toclose its mine and discharge employees,and threats of otherreprisals for continued support of the Union, and (2) dis-charged nine employees and transferred another to harderwork because of their union activities, in violation of Sec-tion 8(a)(1) and (3) of the Act.At the close of the testimony, I reserved decision onRespondent'smotion to dismiss the complaint as to thecharges of violation of Section 8(a)(3); that motion is dis-posed of by the findings and conclusions in this Decision.All parties waived oral argument,but written briefs filed byGeneral Counsel and Respondent on July 5, 1972 (after anextension of time for filing granted by the former ChiefTrial Examiner), have been carefully considered by me inpreparation of this Decision which was signed and releasedby me on November 10, 1972, for distribution to the partiesin the usual course.Based on a review of the entire record,2observations ofThe issues arise on an amended consolidated complaint issuedApril 21,1972, by the Board's Regional Director for Region 16,after Board investiga-tion of a charge filedby theUnion on December20, 1971,inCase 16-CA-4588and a chargefiledbytheUnion on March29. 1972, in Case16-CA-4728,and answer of Respondent admitting jurisdiction but denyingthe commissionof anyunfair labor practices The cases were consolidatedfor trial by order of the Regional Directordated April 21, 19722By letter of June 20,1972, thereporter who transcribed the record ad-vised all parties and the Administrative Law Judge that page 79 of the recordshould be corrected to clarify an alleged remark of Bill Patchto CliffordCollins tothe effect"but I'll bet,by God, I've thinned them out" As thiscorrection accords with trial notes kept by the Administrative Law Judge and BILL'SCOAL COMPANYwitnesses on the stand, and analysis of briefs submitted, Imake the following:FINDINGS OF FACTIJURISDICTION. AND STATUS OF LABOR ORGANIZATIONRespondent is an Oklahoma corporation operating a coalmine at or near Welch, Oklahoma, from which it mines,sells, and distributes coal. Up to December 1971, it alsooperated a small mine near Fort Scott, Kansas, but thatfacility is not directly involved in the issues in this case. Inthe past year before issuance of the consolidated com-plaints, in the course of its business Respondent has had adirect annual outflow of products from the Welch minevalued in excess of $50,000, and in the same period it hashad a volume of business from all sales and performance ofservices valued in excess of $500,000. Respondent admits,and I find on the above facts, that Respondent is and hasbeen an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.The above-named Union is a labor organization withinthe meaning of Section 2(5) of the Act.11THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary FactsAt all material times mentioned herein Bill Patch, twoMurdaugh brothers, owners of Respondent,3 ForemanLeon Walker, and Foreman Gary Clower were agents ofRespondent and supervisors within the meaning of Section2(11) of the Act. All five directly supervised mining opera-tions at the Welch mine, where Respondent ran a strip-mining operation with the use of mining equipment such asdraglines which strip dirt and rock cover from coal seams,loaders with large blades and shovels which push aside dirtand rock from the coal and load such debris and the coalin trucks for removal from the pits, internal trucks to trans-port coal to the tipple for grading, cleaning, and washing,and over-the-road trucks for transportation of coal to cus-tomers. Respondent also employed drillers and dynamitemen to blast and break up rock cover and then the coalitself, other employees to run the tipple and washer and loadover-the-road trucks, and a few to operate "dossers," orforms of bulldozers, to push dirt and rock back into old pitsand level the ground to comply with state reclamation laws.Union activity began at the mine in September 1971 whenemployees Orville Langley, Thomas Rogers, and CliffordCollins conferred in a nearby town with Myrl Miller, anorganizer for the Union, and received union authorizationcards from him which they solicited other employees at theirhomes to sign. Rogers and Langley signed cards shortlyafter they got them, and upon their solicitation employeesCollins, John D. Smith, Billy Rogers, Thomas R. Green,his recollection of this portion of the testimony, the requested correction ofthe record is hereby made The reporter's letter is marked in evidence asCourt's Exh IJ Patch owned 50 percent of the stock in Respondent, the two Murdaughsowned the rest.277Paul Tucker, William L. Grayson, Don McKinzie, Earl S.Riley, and J. R. Doerflinger signed cards at their homes orother points away from the mine. None of the card signers,on instructions from the Union, ever let Respondent's offi-cials or supervisors know of theirunionadherence. Asidefrom TomRogers,Langley, and Collins, the union activityof the other namedcard signerswas limited to that act plusattendance of a few at one unionmeeting onDecember 6,1971.Respondent had known much earlier in 1971 that theUnion was callingstrikes inother areas of the nation inprotest against official action removing its president fromconnection with the administration of the UMWminers'pension fund. However, Respondent hadno knowledge thatthe Union might direct any activitiesagainst itsOklahomaoperations until mid-June 1971, when Patch learned thatForeman Walker had received anonymous calls orderinghim to shut down the Welch mine with vague threatsagainsthis family if he did not. Patch at once assembled the Welchemployees,tellingthem of the threateningcalls toWalker,expressing fear that there might be violence toward them ordamage to the mine operation, and asking if they wanted tokeep on working or have him shut down the mine. Theyvoted to continue working, indicating that "they" (outsid-ers) could not tell the men when to shut down.Respondent first learned of specificunionactivity atWelch about October 1, when truckdrivers Bill and HughLester and Frank Ferry told Patch they had signed cardsauthorizing the Union to represent them. Patch indicatedsome displeasure by telling Hugh Lester and Ferry that hehad been "good to them." When the three indicated theywould like to get out of the Union, and asked Patch how todo it, he suggested they each write a letter to the Unionrepudiating it.On or about November 29, 1971, the Union sent Respon-dent a letter to its Welch office,claiming amajority of itsemployees at its strip mine located "in the State of Oklaho-ma" had chosen the Union as their bargaining representa-tiveand requesting an early meeting for collectivebargaining. Patch received the letter December 1. On De-cember 2, Patch sent a short reply to the Unionstating "ourgood faith doubt that you represent an uncoerced majorityof our employees in an appropriate unit" and suggesting theUnion avail itself of "an administrative procedure availableto you." On December 7, 1971, the Union filed a petitionfor election with the Board in Case 16-RC-5859, and theBoard the same day sent Respondent the usual notice ofsuch filing. This letter was mailed and received by Respon-dent "in due course of the mails."B. The October 28 Meeting With EmployeesEarly on the morning of October 28 Patch received areport from Foreman Harold E. Card of the Fort Scott minethat he had learned from his employees the night before thatthe Union had solicitedthem to signunion cards on the 27thand, when they refused,a union agenthad told them theycould go back to work if they signed up, but if they did notthe Union would shut down themine.It also claimed thatithad a majority of the workers at the Welchmine signedup. On the basis of this report, Patch had the Welch foremen 278DECISIONSOF NATIONALLABOR RELATIONS BOARDassemble the Welch employees at noon in the shop buildingto advise them of the situation at Fort Scott and ask themif they wanted to continue work or have the mine shutdown. About 23 employees attended the meeting, includinginternal truckdrivers and some over-the-road drivers. Patchand owner Lloyd Murdaugh with Foreman Walker attend-ed for management. The pit or production employees, whoincluded most of the union adherents, gathered in informalclusters along two sides of the shop, while most of the otheremployees stood or sat across from them along the othersides; however, there was nothing visible on any employeesto distinguish union adherents from other employees, andsome union adherents mingled with other employees.Patch told the employees Respondent was having uniontrouble at Fort Scott, related what Card had reported tohim, said the Welch mine might have trouble, with possibleviolence, and asked the group if they wanted to continuework or close the mine down. They indicated generally theywanted to continue work.Patch said he had heard someone from the Union hadcome to Welch to sign up the employees, and asked if anyworkers knew about it, if any had signed cards or knew whowas organizing there. When no one answered these ques-tions,he said "I guess we don'thave a problem after all."He then argued against theUnion,comparing its pensionplan with that of Respondent, saying the Union was nogood and that the employees would not get any benefitsfrom any money they paid to it. He also said he would liketo give them a raise, but the cost of coal had gone up somuch that he could not give it at that time; he added "thebest way to get a raise is to call the union man off the joband give me his name and address." He also told them that"if the Union comes in the front door, I will go out the backdoor," that he would not negotiate with or have anything todo with the Union.C. The October 30 Meeting With EmployeesOn the morning of October 29, the Fort Scottmine wasvisited by about 38 carloads of men, well over100 in all,whose spokesman, one Elmer R. Robison, accused Fore-man Card of hauling coal and demanding that the mine shutdown and "honor" the UMW strike. Although Card ex-plained themine was nothauling coal but onlydoing main-tenance work on machinery, the union group still demandedthat the mine shut down. Card complied, sending his fouror five employees home to avoid the possibility of violenceand harm to them. To induce the shutdown,the union menalso claimed that the Union already had a majority of em-ployees at Welch signed up, that the Fort Scottmine "mightdust as well go union." That evening Card reported theseevents to Patch at his home, indicating the employees hadwanted to continue work, but Card shut down to avoidtrouble.About 10 a.m. on October 30, Patch had the Welch em-ployees assembled in the same way at thesame place as onthe 28th; the foremen told the men there was trouble at theFort Scottmineand Patch wanted to find out from themwhether they wanted to continue workin faceof the troubleat Fort Scott and the possibility of a picket line at Welch,or have Welch shut down. The pit employees,includingmost union adherents, loosely groupedthemselves on oneside of the building as at the earlier meeting. The threeowners of Respondent, both Welch foreman, and Card werepresent.Patch told the men the above reason for the meet-ing, outlinedthe trouble at Fort Scott, and had Card tellthem in detail what had occurred there. In telling the story,Card also said that when he first told his employees on the29th that the Union would "march on us" and asked hisfour employees to gather in the mine office for safety whilehe spoke to the union men, one employee had asked to beallowed to continue to run his machine, saying that if anyunion men came back to stop his machine,"I'lldrop thedragline on his head."Card replied he wanted no violence,and ordered the employees to stay in the office.Patch then told the employees someone might get hurt ifthe Union came to Welch, and asked them if they wantedto have the mine shut down or continue to work. Theyindicated they wanted to continue to work.Patch then asked how many employees had signed unioncards.No one answered.He said he knew a union agentnamed Miller from Tulsa, Oklahoma was "amongst you,"and that "3 of you" had signed union cards. He said theemployees did not have to talk to the union men if theycame to their homes, did not have to let them in the house,they could "just throw them off your place." He also said"if the Union comes in the front door I will go out the backdoor, but I will not drop a dragline bucket on you." Headded "I cannot fire you because the Government won't letme, but if I find out you signed a union card, I will just workyou one or two days a week." He also said he could paythem the union scale but he could not pay another 80 centsa ton and "send all those thousands of dollars back East tothose gangsters."Patch then said he had talked to his foremen last nightand he felt he had one of the best bunch of workers he everhad, all were doing a real good job, and he would like to givethem a pay raise, however he could not afford it then, as theCity of Springfield had not paid him in 10 months but whenhe got the money he would give them a raise.Patch said he was in process of having his tax accountantrewrite his retirement program for workers to make it legalin accordance with some new laws, and he thought it mightbe a better plan after rewriting it, but did not give anydetails of how it would be better, or for whom. He did notsay benefits would increase,or that he was putting moremoney in it. He told them the purpose of rewriting it wastomake sure the mendid not payFederal taxes on themoney that went into the plan, but only after they took itout on retirement.D. The December 1 Meeting With EmployeesPatch received the Union's demand for recognition earlyon December 1, and at once convened the Welch employeesabout noon in the same way and at the same location, as inthe earlier meetings.Patch,LloydMurdaugh, both foremen,Mrs. Patch,and the company secretary were present. Theworkers again grouped themselves loosely by occupation,with most of the union adherents ranged along the west sideof the shop.When Patch walked in,he told the men in an angry tone BILL'S COAL COMPANY279and manner that he had received the Union's claim that ithad signed up over 50 percent of the Welch employees, andshowed them the letter. He asked them generally "Is thistrue? How many of you have joined the Union?" When noone answered, he said "I will ask you one more time, hasanybody signed a union card?" No one answered. Patchthen walked over toward employees Tom Rogers and Or-ville Langley, who were standing beside a truck in the mid-dle of the shop but near the union adherents, and askedthem and Don McKinzie individually if they signed unioncards. He also asked Rogers and Langley if they attendedunion meetings. Each said no in answer to the various ques-tions. Patch then commented that someone was lying, thatthe Union must be lying since no one signed a card, and "wehave no problem." He then said "I could understand someof you new employees signing a union card, but I cannotunderstand why any of my old hands would sign, becauseI have been good to you." He added "If I find that any ofyou old men signed a card, I'll whip your ass not once butevery time I meet you on Main Street, and if I need any helpI am sure Peewee (another employee) will help me." Therewas some laughter at this remark.One employee sitting across the room from the unionadherents suggested "Why don't you tell them to take theletter and shove it?" Patch replied "That's a good idea."Another worker suggested the men should all sign a letterrepudiating the Union. Patch replied that was a good idea,too, and said he would just write that on the bottom of theletter and mail it back. He then remarked that if some menhad signed with the Union, and he wrote this on the letter,he would be in trouble with the Union. After a whisperedconversation with his wife, Patch announced he would writeon a separate piece of paper a statement that the signerswanted nothing to do with the Union. He wrote this out ona sheet and passed it among the employees to sign.At some point in this discussion, Patch told the employeesthat he would have nothing to do with the Union, would notnegotiate or even talk with it, they were only "gangsters,crooks and cheats," but if it came in, he would just sell outhis share of the operation and move elsewhere; 4 he addedthat the two Murdaughs had as much interest in the Welchmine as he did, and that he could sell his interest for $5million.While the renunciation paper was circulating among theemployees, Patch distributed copies of Respondent's coalcontract with the City of Springfield, Missouri, among themen. He had underlined in it a clause permitting Springfieldto require shipment of coal by railroad instead of trucks ifthe transportation cost per ton by truck went too high. Hementioned this to the employees, and also said the contractgave the employees plenty of work for 10 years, and thatRespondent would have to hire more workers each syear asthe scale of required deliveries went up each year. Patchalso stated that he could afford to pay the union wage scale4 He also gave his opinion that union benefits were not as good as thoseRespondent gave its employeessSomeemployees, like Clifford Collins and Tom Rogers,read clauses inthe contract requiring escalated deliveries,and pointed themout to otherworkers. Thecontract called for minimumdelivery of80.000 tonsa year in1970 through1973, then 135,000 tons a yearwith gradual increasesyearly upto 400,000 tons in the last yearto the employees, which would cost him only 20 cents a tonmore, but that he could not afford to pay the Union anadditional 80 cents a ton to be sent to "those gangsters backEast," for that would raise the price of coal to Springfieldso high he would be forced to ship it by railinsteadof truck.He pointed out the contract clause covering this situation,and added that if the cost of producing coal got too great,he might lose that contract to a cheaper producer; he addedthat his production cost per ton was already 30-40 percenthigher than other coal producers.Patch also told the men that he would give them a 12-1/2-percent raise if it was approved by the Federal Price Board,and if Springfield paid him what it owed on its contract.When the renunciation paper reached Orville Langleyand TomRogers, they told Patch they wouldnot sign it.When he asked why, they said it was illegal and might keepthem from getting a job elsewhere. Patch then told themdirectly "We have been having a lot of trouble with youguys sitting and talking,"and that the foremen were com-plaining about it. He asked Walker and Clower if this wastrue, and they replied "That's right." Patch then said thatduring a visit to the mine pit the day before,he saw Rogerssitting on his loader, idle and talking to another employee,and that when Patch came up, the other employee walkedaway, but Rogers continued to sit idle on his loader whilePatch was walking around the pit. Patch said he had beenthinking of firing both men for some time, and had talkedto their foremen about it. Langley retorted, "there has beennothing but trouble since you hired Walker" and, "I havehad hell with Leon ever since he came on the job." Patchthen told both men angrily that they were "fired as of rightnow."At this point, two other employees, including John D.Smith, spoke up saying they did not want to sign the renun-ciation paper. Smith also told Patch he could not "go alongwith" what Patch had done to Rogers and Langley, as Patchhad no proof they had signed union cards, that "right wasright and wrong was wrong," and that he would sign thepaper only because he did not want to lose his job. Patchthen angrily pointed to Smith and said "John, you are -"but did not complete the sentence, and then told Smith hewould not get fired if he did not sign the paper, no onewould, but that he had firedRogers andLangleybecausethey were "goofing off on their jobs."Langley and Rogers argued to Patch that they were doingtheir jobs. Patch replied that when they worked they did a"perfect job" but they had been "goofing off too much."Both men said they needed their jobs and the pay they weregetting, and wanted to keep on working. Patch replied hewanted them on the job "or we would have fired you longago," as they had worked for him a longtime.Patch askedthe whole group of employees how many thought he shouldfireRogers and Langley. No one raised his hand or spokeup. He asked how many thought he should keep them on,and a few raised their hands. Employee Herbert Gamblesaid he did not think it was right for Patch to ask employeesto vote on that, as "it is between you and the two employ-ees." Patch then said "I lost my head," and told Rogers andLangley that if they would "work out your differences withLeon," they could go right back to work. He suggested theycome to his office and "talk it out, hatch out our differ- 280DECISIONSOF NATIONALLABOR RELATIONS BOARDences." Both said they would.After the meeting ended, Rogers and Langleywent intothe plant office where Patch said he was glad to see that theywere "interested" in their jobs. He asked if they wantedForeman Walker present, and they said no. He then askedif they had signed union cards, and each said no. He askedif they knew anyone who had, and each said no. Patchreminded them that he had said at the meeting he would noteven talk to the Union, and then said "I will go with youboys to talk to the Union, to help you get out of it." Patchthen told both they were as good loader operatorsas therewere anywhere, that he could replace them but would notbecause it would take 3 months to breakin someone else,that they took good care of his machinery, and that Langley"loaded the cleanest coal that ever came out of a pit," andthat as far as he was concerned, they could go back to work.He turned to Foreman Walker, who had come in during thediscussion, and asked if that was okay with him. Walkersaid it was, and Patch told both men to go back to work,keep their mouths shut, and "just forget about the Union."They both went back to work that day, and have worked forRespondent ever since.'E. Conclusions as to the MeetingsI find, as Respondent contends, that Patch called themeetings of October 28 and 30 to find out the employees'desires about continuing work or shutting down the Welchmine in the face of probable union activity there, as at FortScott, and that the employees knew of this purpose andvoted informally both days to continue to work. This pur-pose in itself does not appear illegal or even antiunion, forPatch apparently had in mind only protection of the Welchmine and its employees against violence or harm;I note thata similar meeting for the same purpose, called in June 1971,is not claimed as background proof of union animus. BeforeDecember 1, however, Patch had only a second-hand reportthat the Union claimed majority status at Welch, and whenhe interrogated employees at both meetings about theirunion adherence and knowledge of union activity, he didnot advise them that his questions were designed to de-termine the truth of the Union's claim, nor did he assurethem in any way that there would be noreprisals againstthem if they answered his question, and he made no provi-sion for them to answer the questions in a secret ballot. Ashe did not take these steps long recognized by the Board asminimum requirements to avoid a finding of coercive atmo-sphere otherwise inherent in such polling or interrogation ofemployees,' I must conclude that the interrogation at bothmeetings was coercive and that Respondent thereby violat-ed Section 8(a)(1) of the Act.Although Patch concluded from the failure of the em-ployees to answer his questions on October 28 that "we haveno problems," he made it clear at both meetings that if the6 The facts asto the three meetings are found from a composite of credibletestimonyof various witnesses ofGeneral Counsel,as corroborated in sub-stantial partby testimonyof witnesses of Respondent and admissions ofPatch Testimonyof Patch and other witnessesof bothsides at variance withthe findingsis not credited' Struksnes ConstructionCo, Inc,165 NLRB 1062, 1063Union organized the Welch mine, he would "go out theback door" and refuse to deal with it in any way. that whilehe could not discharge employees in such circumstances, hecould retaliate by reducing their days of work; and that hewould give them a raise in the future when he could affordit,but the best way for them to get it was to get rid of theUnion and its organizer. The clear threat to "go out the backdoor" if the Union came in, which in context was tanta-mount to a threat to shut down the mine, and the threat ofrefusal to recognize the Union as their bargaining agent,and to reduce their workdays, and promise of a raise onlyif they repudiated the Union, were clearly coerciveremarkswhich also violated Section 8(a)(I) of the Act, and furtheremphasized the coercive nature of the attendant interroga-tion of employees, as well as negating the claim that theinterrogation was a bona fide effect to "call the Union'sbluff" and determine whether it in fact had majority sta-tus 8Although Patch had formal notice of the Union's claimof majority status in hand when he addressed to the employ-ees onDecember 1, he still did not tell them his questionsabout their union adherence were solely to find out if theUnion's claim was true, nor did he give them anyassuranceagainst reprisalsif they answered his questions, or call fora secret ballot. To the contrary, although he ostensibly tooktheir silenceagain as anindication that "we have no prob-lem," hewent on to threaten his older employees with physi-cal reprisals if he found out they joined the Union, whichin all the circumstances was clearly coercive and violativeof Section 8(a)(1) of the Act .9 Further, Patch's instant dis-charge of old hands Langley and Rogers as soon as theyrefused tosign the statementrenouncing the Union, in lightof his admission that receipt of the Union's letter made himangry and acted in part to cause their instant public dis-charge,indicatesthat this action was well calculated toimpress the men that they would suffer a like fate if theyjoined the Union and Respondent learned of it. Hence, theinstant discharge of the two, though shortly regretted andreversed by Patch at the behest of the employees, was coer-cive and a further violation of Section 8(a)(1) of the Act.Again, the threat that Respondent would refuse to bargainwith the Union if it organized the mine, and the promise ofa wage raisein the future, were both coercive remarks insimilar violation of the Act.10 Finally, I find that Respon-8 1 find no clear evidenceof a coercive offer of abetter retirement plan inPatch'smention on the30th ofthe revision of his retirement plan to conformto new Federallaws Atmost,he gave his opinion that its revision in accor-dance with the new lawmight givethe men some benefit later9 1 cannot accept Respondent's contentionthat the "whipyour ass" remarkwas merely a, asualand jokingexample of similar rough talk used by the menwith Patch and among themselves daily at the mine,for Patch admitted thatwhen he receivedthe Union'sletter he was "realmad." "reallyfurious," andcame into the meeting and actedwith "blood in my eyes"Iam satisfied thathis angry attitude and tone of voice wereprobably apparentinmaking the"whip yourass" remark to the men and it was well calculated to impress themthat he was quite likely to makesome physicalretaliation onany who joinedthe Union10 1 find no meritin Respondent's claim that the promiseof a raise wassimilar to that givenby it as amatterof policyin pastyears,because thereis no proof ofthe number,timing, and circumstances of such raises in pastyearswhich might serve to negate the compelling inference that the instantoffer was given to induce workers to renouncethe Union.when made incontext with the other unfair labor practices at this meeting,and whileemployeeswere beingurged torenouncethe Union inwriting BILL'S COAL COMPANYdent further coerced employees in violation of the Act byPatch's interrogation of Langley and Rogers in the officeabout their union activity and that of other workers, and hisremarks impliedly conditioning their return to work upontheir renunciation of the Union.I also find from uncontradicted testimony of J. R. Doer-flinger, John D. Smith, and Clifford Collins that: On thenight of October 27, Foreman Walker called Doerflinger athis home to ask if he knew anything about any union activi-ty at Welch, and Doerflinger replied he did not. On theafternoon of October 29, Walker askedSmith in the minegarage if he had signed a union card. Smith said he had not,but would if there was a need for it. On December 9, rightafter Collins' layoff, Patch asked Collins if he had signed aunion card. Collins said no. Patch then told him privatelythat Collins "would be taken care of," would be kept on thepayroll even though he was laid off, and Patch would givehim Christmas money if he needed it, that he would payCollins if he would find out who signed union cards and tellit to Patch. On December 11, when Collinsvisited the mineto get his final pay andretirementcheck, Patch again askedhim if he had signed a union card, and then mentioned themen laid off, saying "I don't know who all signed unioncards, but I'll bet, by God, I have thinned them out"; heagain told Collins he would be kept on the payroll althoughPatch could not pay him by check. About 2 weeks later,Patch telephoned to Collins at his home and asked if he hadinformation for Patch. Collins replied no, that he seen noone and heard nothing.I I These interrogations were clearlymore thancasual incidentsand were not accompanied byany of the requisiteassurancesnoted above; hence I findthat Respondent thereby further violated Section8(a)(1) ofthe Act. The promise to pay to Collins for reporting onunion activitiesof other employees was likewise a coerciveviolation of Section 8(a)(I) of the Act.F. The December9 LayoffsRespondent admits that it terminated Clifford Collins,John D. Smith,William(Billy)Rogers,J.R. Doerflinger,Thomas R. Green,Earl S.Riley,Don McKinzie,WilliamL. Grayson,and Paul Tucker on December 9, 1971, claim-ing they were laid off because its business had been fallingoff for some months before,and on that date it had only onecontract left, with little or no present or future prospect ofsecuring more contracts,so that a reduction in force was anecessity.Respondent's recently displayed union animus,its unfair labor practices of October and early Decemberwhich strongly indicated Patch was likely to take reprisalsagainst employees,even as drastic as discharge,for theirsuspected union adherence,and the timing of the layoffs ona day other than payday,12 only 5 or 6 days after the Decem-ii I do not credit Patch's generaldenial of anyoffer ofmoney to Collinsfor information about unionactivity,in light of Patch's clear union animusmanifestedby illegalinterrogation and threatsof reprisal at the three meet-ings2 Patch admitted the workweek was from Monday night to Monday night,the men turned in theirtime on Tuesdaysand were paidthat day every 2weeks As December9 was a Thursday,itwas not clearly a normal time forterminating worker-,from a bookkeeping standpoint,whether the actualpaydaysinNovember and December were November30, orDecember 7 or281ber I meeting,presentaprima faciecase of discriminationwhich requires that this defense be anaylzed closely and thatRespondent adduce cogent evidence in support which mustbe adequate to overcome the inferences of discrimination.I find from credible testimony of Green, Tucker, Smith,Rogers,and Doerflinger,that,at the time of layoff or whenreceiving his final paycheck,each was told by his foremanor Patch or both that he was being laid off reluctantlybecause Respondent had lost its contracts,and had only theSpringfield contract left; and some were also offered goodrecommendations to help in seeking another job. Admis-sions of Grayson, Riley, Green, Tucker, Rogers, and Mc-Kinzie also show that,aside from signing a union card, theunion activity of each was none orminimal,and each tooksteps at the suggestion of the Union to hide their activityfrom Respondent. These facts tend to show lack of compa-ny knowledge of the union activities of these men and thatit released them only reluctantly for economic reasons. Thesame conclusion is warranted in the case of Doerflinger:Walker's illegal interrogation of him on October 27 did notreveal any union activity by him or company knowledge ofit;although he attended the three meetings of employeesnoted aboveand some union meetings on unidentifieddates,he did not sign a union card until mid-November, andthere is no substantial proof that his union adherence cameto the attention of Respondent until after his layoff, whenWalker privately complimented him on his work and saidhe would use his influence to try to get his job back as soonas he could; in this talk Doerflinger volunteered that he hadbeen active in the Union, and Walker replied "I would havebetmy life you were not, but I respect you for tellingme.,, 13The same lack of knowledge cannot be inferred as toSmith: Respondent knew as early as October 29 that hemight sign with the Union "if there was a need for it," andhis open reluctance on December 1 to sign the renunciationof the Union at Patch's request,as well as his complaintabout the abrupt discharge of Langley and Rogers whichcontained indicia of discrimination,made it clear to Re-spondent that he did not approve of Patch'santiunion ac-tions at that meeting,and impel the inference that Patch hadgood reason to believe that he favored a union at themine.13Besides Respondent's prior knowledge of Smith's unionsympathies, I must find from Patch's discriminatory treat-ment of Langley and Tom Rogers on December 1, and hisboast to Collins on December 11, that he had "thinned out"the union adherents, plus his remark to the men on October31 that he knew a named union agent was soliciting themand three employees had already signed cards, all occurringin a small mine operation employing only about 31 produc-1413This conversation is found from uncontradicted testimony of Doerfling-er141make no finding of knowledge of union activity of specific unionadherents at the three meetings from the fact that they grouped themselvestogether in loose fashion while Patch spoke,for even though this was a smalloperation with no more than 40 employees it is clear from testimony of unionadherents that the employees grouped themselves mainly by occupation, andit is significant that truckdrivers,of whom three had already revealed theirunion affiliation to Patch, were not singled out by Patch for any directremarks, warnings, or threats such as he directed toward Langley and Rogers 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionmen including internal and external drivers, that byDecember 9 Respondent was well aware of the extent of theUnion's solicitation of employees, and strongly suspected orprobably knew which employees had signed cards."On the issue of economic necessity, the record shows 16that: Starting as a one-man machinery operation about1948, Patch built up Respondent's business to the pointwhere it operated the first mine in 1964 and moved to theWelch site in 1968 in order to produce for the first Spring-field contract which was signed in 1969 and called for 40,000 tons a year over 5 years. That contract was modified in1970 to cover a 10-year period with increasing tonnageseach year as found above. In 1970 Respondent also securedthree or four smaller I-year contracts with varioustermina-tion dates up to December 1, 1971, calling in total for about48,000 tons. To meet deliveries on these contracts Respon-dent ran its Welch mine 6 days a week in 1971 up to Decem-ber 9 with an increasing workforce which totalled about 40(including 16 production workers and internal truckdrivers,and 15 over-the-road drivers), in October and up to thelayoff. In this period Respondent had little employee turn-over, except for truckdrivers. About 75 percent of themonthly production at Welch was produced for the Spring-field contract, the remainder coming from Welch and FortScott combined.To handle these contracts, particularly the Springfieldrequirements, Respondent invested in a new dragline, twonew loaders, two rock drills, five trucks and a dosser, all ofwhich were in use before the layoff. In addition, Respon-dent was slowly moving a large shovel, which could handle8 yards of material at each scoop, toward the Welch pits;on December 9, it was about 9 miles from that mine. Re-spondent bought this shovel forjunk in 1969 and repairedand modernized it at an expense of over $200,000, intendingto use it at Welch for anticipated expanded production;Patch hoped to have it in production by mid-1971, butbecause of breakdowns enroute and delays in getting neces-sary parts, the shovel did not reach Welch and go intoproduction until about March 17, 1972.All of Respondent's small contracts ran out or were can-celled earlier by customers by December 1, on which dateonly the Springfield contract was extant, with that customercalling only for minimum tonnage each month, and 1,500tons still tobe shipped on a Parsons,Kansas. contract. Thusfor several months before the layoff, Respondent was pro-ducing about 12,000 tons a month, using part to meet itscommitmentson the Springfield and Parsons contracts butstockpiling the remainder, so that at the layoff date it hadaccumulated the largest coal stockpile in its history. At thattime no employees were working overtime, except one dril-15 1 consider the Board's"small plant theory"for imputation of knowledgeof union activity applicable here, where most of the production men workeddaily in the samepits orcame in contact with each other and the drivers inthe same locations or at nearby buildings SeeMalone KnittingCompany,152NLRB643, 647,648 (80-90 employees),affd 358 F 2d 880.883 (C A I.1966), and compareSpringfieldGarmentManufacturingCompany.152 N LRB1043, 1054 (over 400 employees),andW A ShaefferPen Company,199NLRB No. 21 (350 employees).16These facts appear from credibletestimony ofPatch,with corroborationfrom former employee Howard SBerry,Foreman Card,and contract truck-er Flaniganler and the shop mechanic occasionally.When Patch saw his small contracts beginning to phaseout in mid-1971 he made continued efforts from July on-ward to secure repeat orders by bidding and also new ordersby delivery of "trial" shipments to certain potential custom-ers.He lost out on the repeat orders when he was underbid.In the last months of 1971 he sent "trial shipments" to sixor seven potential municipal and private customers, but atthe time of hearing had no secured firm contracts from any.He also tried to persuade Springfield to take its contractmaximum of 100,000 tons a year, but withoutsuccess; heonly shipped the minimum of 82,000 tons on that contractin1971.At December 1, Springfield owed him over$200,000 for past deliveries, and Respondent was able tosecure payment only after civil suit, in which it collectedabout $300,000 then due in April 1972.In the face of termination of his small contracts, failureto secure repeat orders or new contracts, and failure ofSpringfield to pay him promptly, which made it difficult forRespondent to meet current operating expenses or even toborrow money for that purpose," Patch testified that hebegan to think seriously about a layoff, late in Novemberafter early cancellation of a Desoto, Kansas, contract for20,000 tons. In discussion with his co-owners and foremenabout that time, all agreed a layoff was the only way toreduce expenses and survive. Patch also testified that, afterreceipt of the Union's letter claiming majority status, heknew that if an employer laid off men who held union cardshe might have to pay them backpay and reinstatement (ob-viously if the layoff were found violative of the Act), and he"wanted to make sure I do it right so I won't have to dothis," so he hired present counsel. Before the actual layoffhe had considered shifting employees around to jobs theyformerly held when making the layoff, but "that soundedvery confusing." In a conference with counsel on December3 he was advised not to layoff any employees until furtherconsultation. At a second discussion on December 6, coun-sel advised him to lay off employees strictly according toseniority within present job classifications.General Counsel attacks this impressive testimony of thedowntrend in Respondent's business only in a collateralway. Patch's optimistic statements to the employees on De-cember I about the prospect of long-continued employmentinherent inescalationfeatures of the Springfield contract,which had 7 or 8 years to run, and his promise of a substan-tialraise if he could get Federal Government approval,clearly weight against the claim of declining business. Patchadmitted that the employees got a raisesometimebefore hetestified inMay 1972. On the other hand, a continuation ofRespondent's depressed operation can be inferred fromcredible testimony of Patch and Michael P. Flanigan indi-cating thatsince the layoff Respondent has been operatingwith a workforce of only 26, including only 9 or 10 produc-tion men; that up to May 1972, Springfield has been callingfor only the minimum of 80,000 tons a year under its con-" Patch testified credibly that if Springfield had paid for deliveriespromptly, Respondent would have had working cash sufficient to maintainthe present workforce and avoid a layoff,so that he could have producednormally to stockpile coal over the winterLackingready cash,however, hewas forced to close down the Fort Stott mine on December 17, 1971. layingoff its foreman and the whole work crew BILL'S COAL COMPANYtract; the mine has had only one pit in operation sinceDecember 1971; and since February, and as late as April1972, Flanigan's trucks have been hauling fewer loads thannormally from pit to tipple, since Respondent has beendigging less coal.I have also considered uncontradicted testimony of Flan-igan that in a private conversation with Patch on April 3,1972, Patch indicated that Flanigan would not make anymoney with his truck at the mine "until this thing is settled,"referring to the "union trouble," and suggested that Flani-gan remove his truck from the mine "until this thing issettled, and then we will go to producing coal and we canboth make some money, as things will improve." Theseremarks afford some support for the theory that Respon-dent has been deliberately keeping its operation at a lowlevel since the layoff, while stockpiling what coal it digs, inorder to bolster the appearance of a genuine drop in busi-ness and legitimate economic layoff. While it is hard tobelieve, at first blush, that a small operator like Respondentwould deliberately refrain from seeking new business orbuild up its operation over a period of almost 6 months afterDecember 1971 and jeopardize the continuance of its wholeoperation in order to support the economic defense, a smallbut significant item of proof supporting that theory isPatch's admission that he in April 1972, finally collected upto $300,000 owing him from Springfield, which is undoubt-edly a nice cushion of ready cash on which to survive whilerunning his operation at a low level.18Overall, the record tends to support Respondent's claimthat its business was in an economic slump which wouldsupport a layoff. On the nature of the layoff, Respondentclaims the nine men noted above were chosen for layoffstrictly on the basis of seniority within classification. How-ever, the record does not support the claim that Respondentapplied this criterion to all uniformly.Patch testified that Smith, Tucker, and Billy Rogers, theentire group of oilers on draglines, were laid off because thedragline operation was cut back to one shift, idling the othermachine, and he operated the remaining one with draglineoperators Bill Goodwin and Harry Tyler together, one run-ning it 9-10 hours a day, the other acting as his oiler andoperating the machine while the operator ate lunch; in thisway the machine ran the extra-long shift without any downtime.McKinzie was laid off, as the dragline operator junior inservice to Goodwin and Tucker, when his dragline was shutdown. Respondent recalled him to help run that machine onFebruary 18, 1972, when second shift was needed becausethe big shovel was not yet ready for operation. When theshovel began operations March 17, 1972, Dragline OperatorTyler was transferred to operate it, but McKinzie took hisplace on the dragline on the other shift with Paul Tucker,18Flanigan's testimony showsthatduring 1972at least he has been acontract hauler for Respondent,using his own truck and hiring his owndriver,and gettingpaid only according to thetonnage hauled. Hence, he isnot clearlyan "employee" of Respondentwithin the meaning of theAct, andsince Patch's conversation with him andhis driverwas private,and there isno proofthat either man was engaged in unionactivities.Patch's remarks tothem do not amountto coercivethreats toemployeesof loss of earnings ifthey continued to giveassistanceto the UnionIwill recommend dismissalof par 7(a) of the complaint,as amended283who was also recalled on February 18, as his oiler and reliefoperator. Although Tucker was the least senior of the threeoilers laid off, Patch says he recalled him in preference toSmith because of Smith's disrespectful conduct towardWalker when told of his initial layoff and toward the ownersand the company secretary, thereafter. Smith admits thatwhen Walker stated the economic reason for his layoff,Smith charged he was laid off because the employees weretrying to "go union," and when Walker denied it, Smithcalled him a liar and cursed at him. Patch testified that whenLloyd Murdaugh later repeated the economic reason toSmith he "mouthed" off in some unidentified way to Mur-daugh and the company secretary. These uncontradictedfacts afford cogent reason for not applying seniority onrecall of Smith. However, Patch gives no reason why he didnot recall Billy Rogers instead of Tucker, where Rogersapparently had more seniority than Tucker and had startedwork in December 1970 as oiler on McKinzie'smachine;recall of Rogers would seem to be indicated, if seniority wasthe criterion, and almost dictatedas a matterof businessprudence, considering that the McKinzie-Rogers team hadapparently long worked satisfactorily in the past.I find no clear proof, and General Counsel does not citepage references,nor did he subpena company records, toshow that Tyler had less seniority than McKinzie to supportthe claim that seniority was ignored without explanation inhis case. Tyler did not testify in the case. In any event, recallof McKinzie in 1972 when the need for his servicesarose isa factor which weighs strongly against theclaimof discrimi-nation.Grayson was hired as a welder in the shop in August 1971.Patch says he was laid off as the junior of the two weldersin length of service. General Counsel argues that cross-examination(apparently of Patch) shows that Grayson hadmore seniority as a welder than one Harley Malone who washired in September 1971, after having worked for Respon-dent earlier and quitting March 1, 1971; although junior toGrayson in their last employments, Malone was not laid off.While Patch was cross-examined in detail about the otherslaid off, I find nothing in that examination, and GeneralCounsel does not cite any page references there or in othertestimony, mentioning Malone or the details of his employ-ment record as stated in argument. Records of Respondenton Malone were not subpenaed by General Counsel.Hence,Patch's explanation for his layoff stands without substantialcontradiction.Doerflinger had first been employed in September 1969,quit work in March 1970, and returnedin lateAugust orearly September 1971 as a rock driller or "shooter," whichjob he had held at time of layoff. Patch testified he was laidoff as the least senior of the two drillers on the payroll, butadmits he had also run a loader in the past. General Counselargues equivocally that Doerflinger had "more senioritythan Berry, if he had not lost his seniority," intimating thatDoerflinger's overall loss of seniority by quitting in March1970 made him junior to driller Howard S. Berry only onthe drilling job. The argument is besides the point, however,as Berry's testimony clearly shows he became a driller inJune 1971, several months before Doerflinger became adriller,which supports the defense of layoff by senioritywithin classification. The claim of an inconsistent use of this 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriteria by comparison with the alleged Grayson-Malonesituation is not tenable, lacking record proof of Malone'semployment history.19Collins was first employed by Respondent in 1962 as acommon laborer, then quit and was rehired in June 1968and worked at times as an oiler on a dragline and at timesas loader operator. In early 1971 he was a driller for somemonths under Foreman Walker. His drilling work was satis-factory, but he admits he did not get along well with Walker,and he was absent a total of 21 days for illness up to August1971; on his last such absence, Walker discharged him be-cause he did not report in sick. Patch rehired him shortlyafter on his application and plea that he needed the moneyto put his son through school, giving him a temporary jobto paint the big shovel while it was enroute to its worksite,both to let him earn money and at the same time keep himaway from Walker; Patch told him he would be consideredfor the job of oiler on the shovel itself after the painting wasdone and the shovel was in production. Although Patchtestified that he was laid off because the painting job wasfinished, and Respondent had no other work for him, Patchrefutes his own claim by admitting that on December 9 thepaint job was not quite finished, and on that day he also hadCollins at work repairing a broken cylinder on the shovel.There is no testimony showing who finished the paint job,or when, nor when the cylinder repair was finished. Patchsays he did not send Collins back to the drilling job because,although he was a good driller, he had a bad attendancerecord there and could not get along with Walker; however,despite his solicitude for Collins and his personal problems,Patch did not later recall Collins (as he did McKinzie) asoiler on the big shovel when it went into operation in March1971 but instead tried to induce him to act as a nonpayrollemployee paid secretly to spy on union activities for Re-spondent as found above,while assuring him in January1972 that "maybe things will shape up one of these days,and you can go back to work." Patch alsotestifiedCollinswas laid off for his past unsatisfactory work, but admits hewas not told this on December 9. This reason is more indica-tive of an outright discharge than a layoff for lack of work.Since Patch's own testimony on the reasonis self-contradic-tory and refutes the claim that there was in fact no work forCollins, the only indication of motive left in the record arePatch's threats of physical violence toward any "old hands"he discovered supporting the Union, and his rather bluntboast to Collins on December 11, 1971, that he felt he had"thinned out" those whom he suspected or believed to beunion adherents. The same inference of discrimination aris-es from his failure to recall Collins, after trying unsuccess-fully to induce him to spy on his fellow workers' unionactivity with promises of pay and of reemployment at somefuture time.On all the pertinent facts I must conclude thatRespondent has failed to prove the economic defense as toCollins in a manner adequate to rebut thecaseof discrimi-nation against him shown otherwise in the record. I con-clude that Respondent discharged Collins on December 9,1971, under pretext of an economic layoff, in violation ofSection 8(a)(1) and (3) of the Act.19Malone did not testifyOn December 9, 1971, Green was operating the tipple andwasher on second shift. He was laid off, as Walker told him,because of the cutback in that operation to one shift, whichwas handled at the time and thereafter by Bullard, brother-in-law of Walker. Bullard was senior to Green in this opera-tion, having started in it about September 1970, while Greenwas transferred to it sometime after his initial hiring onOctober 1, 1971. Green's union activitywas minimal asnoted above, and while it appears that Bullard had on De-cember 6 asked Green if he signed a union card and got anegative reply, there is no credible proof that Bullard re-ported this query and its result to Walker, his brother-in-law. Hence, while Respondent may have suspected or be-lieved that Green was a union adherent for reasons notedabove, there is a dearth of substantial and persuasive proofthat Green, as an individual case considered by himself, waschosen for layoff other than on the basis of seniority inclassification.However, I have found that Respondent dis-charged Collins for discriminatoryreasons undercloak ofan economic layoff, and there is other proof indicating thatPatch was trying by that subterfuge to "thin out" the unionadherents. The record shows that since he was hired aboutOctober 1, 1971, Green had performed three different jobs,running a pit truck, operating the tipple and loading over-the-road trucks,and at times running a"dosser" used inlevelling off old diggings to comply with state reclamationlaws. For reasons considered hereafter in analyzing his andother workers' background experience, I must conclude thatwhile Respondent applied seniority in classification techni-cally in laying him off, a discriminatory motive also playeda part in his selection, so that his layoff also violated Section8(a)(1) and(3) of the Act.Riley was hired November 1, 1971, as an over-the-roadtrucker, but operated a loader in the pit from about Novem-ber 15 to December 6. Patch says he was laid off as the leastsenior amongthe loader operators. However, the recordshowsthat sinceDecember 6, when he drove his loader toa Kansas town for repairs, he had been shifted to reliefoperation of over-the-road trucks until his layoff. At termi-nation Foreman Clower said he was laid off because opera-tions had slowed down,and Respondent was taking sometrucks off the road. Clower does not dispute this. Patchadmits he may not have had the least service among theover-the-road truckdrivers. Since his last fob was as a truckoperator, it appears clear that Patch's selection of him forlack of seniority in his priorjob is open to suspicion, particu-larly where his foreman offered a reduction in truck opera-tion as the reason at time of layoff. Even that reason issuspect, lacking proof of the extent of reduction in the over-the-road truck operation, and in light of Patch's admissionthat he was not the junior on that job. Patch admitted thatRiley, in his short service, had also operated the "dosser" attimes, and on December 9 Respondent still had up to 2weeks of reclamation work to do with that machine. NeitherPatch nor Walker gave any reason why Riley was not trans-ferred again to that work, or who in fact did it after thelayoff. Considering the discriminatory treatment of Collinsand the evidence of Patch's intent to eliminate union adher-ents as much as possible,Imust conclude that the senioritycriterion was put forth only as a pretext in his case, and thatRespondent's desire to clean out the suspected union adher- BILL'S COAL COMPANYents played a substantial part in his selection for layoff, sothat his termination also violated Section 8(a)(3) and (1) ofthe Act.It is clear from Respondent's treatment of each of thenine men laid off that (I) it did not follow seniority asclaimed in the layoff of Riley, and in recalling Tucker inpreference to Billy Rogers; and (2) it discriminated againstCollins, an old hand and one of the three main union solici-tors, by laying him off though his work at the time was notfinished, and offered to recall him later only if he actedillegally as a spy of union activities of employees. Riley wasnot the junior in the over-the-road truck job at layoff. Inaddition, it is significant that Patch at first was prepared tomove men to other jobs they could do, rather than layingthem off, a normal mode of retrenchment which enables anemployer to keep valued men at work, and changed thismode of retrenchment only after consultation with counsel,giving only the vague excuse that shifting men around was"very confusing." As Patch indicated he had personal feel-ings of sympathy for Collins because of his infirmities andfinancial problems, this excuse is palpably false in his casewhen Patch took the uneconomic course of terminating himwhile he still had two jobs to finish, and did not transfer himback to either of his old jobs of loader-operator or oiler ona dragline; in the latterjob he probably had as much if notmore experience than the three oilers laid off, and certainlymore than Tucker who was recalled as an oiler. In likemanner,Patch laid off Green who in his'short tenure hadlearned three operations, one of which (reclamation workwith a "dosser") was a continuing operation, and Riley, whohad also done that work as well as run over-the-road trucks,anotherjob which continued after the layoffs. If Patch hadfollowed his original inclination and kept these three menat work, he would have retained three union adherents. Hisfailure to do so, or to recall them later, is consistent with hisboast to Collins of "thinning out" the suspected union ad-herents, and impels the conclusion that his sudden and nov-eluse of the seniority-in-classification criterion was apretext because it fortuitously gave him a criterion whichlabor organizations at times seek to protect job security, toget rid of nine suspected union adherents whom he wouldotherwise have kept at work during the depressed period inthe business. I therefore conclude that he used the technicalcriterion as to the whole group, hoping that it would sufficeto support his elimination of at least these suspected unionadherents, all of whom were production employees as con-trasted to truckdrivers. These considerations strongly impelthe conclusion that General Counsel has sustained his ulti-mate burden of proof that Respondent terminated the ninemen because it believed or suspected their union adherence,using the technical seniority criterion as a pretext to cloakthis real motive for their selection.Respondent notes, and the record clearly shows, that Re-spondent did not try to get rid of old hands Tom Rogers andOrville Langley by this method, although Patch's roughtreatment of them on December I indicates he probablyknew or suspected them of union activity. This militatessomewhat against the inference of discriminatory layoff ofthe nine, and leads to analysis of the reason for the latertransfer of Langley.285G. The Transfer of Orville LangleyLangley, now 56 years old, was hired by Respondent in1960 and has worked as a loader operator ever since up tohis transfer of March 16, 1972, to a tipple job, except for 6to 8 months as an operator and oiler on a dragline. He wasinstrumental in bringing the Union to the Welch mine and,with Tom Rogers and Collins, comprised the most activeorganizing group of employees during the union campaign.His abrupt discharge with Tom Rogers on December 1under circumstances found above shows that Patch dis-charged both in a fit of anger for their poor work perfor-mance but in a context which strongly indicates that theirrefusal to accede to Patch's request to sign an antiuniondocument played a part in their discharge, and that Patch'streatment of them before the whole work force was wellcalculated to coerce employees in their continued adher-ence to the Union.After Patch openly reprimanded 20 and discharged Lang-ley for talking too much and not working, and reinstatedhim almost immediately upon the clear condition that heand Rogers stay away from the Union, Langley's work per-formance improved for a while, but after a month or soWalker began getting complaints from the pit truckdriversthat Langley was not loading their trucks fully. Patch alsogot complaints from Walker that Langley was again begin-ning to waste time by talking to Rogers and not working.On March 16, 1972, Walker ordered Langley to work on thetipple.When Langley asked why, Walker replied the truck-drivers had complained he was not loading them fully.Langley argued he was, but Walker repeated the order.Langley complained that on the washer he would be work-ing in water which would be bad for his arthritis, and hewould also have to climb up and down stairs. Walker stillsent him to the washer. At end of work that day Langleyasked Patch why he was transferred. Patch said Walker wasthe boss, that Langley and Rogers had talked together toomuch, caused much friction, and were not doing their jobs.Langley argued they could not keep busy when the dynami-ter or "shooters" did not "keep the rock shot up ahead ofus to move the coal."21 The above facts are found fromcredited testimony of Walker and Wilbert N. Brown.General Counsel claims Langley was transferred to thewasher job, a more arduous task than running a loader inthe pit, because of his union membership and activity. Ac-cording to Langley his duties on the washer were moredifficult and hazardous in these respects:When he startedhis shift, he had to grease the washer and crusher wheel, andprime a water pump some distance away, all of which tookhim about 25 minutes. While the washer and large crushingwheel were running, he often had to stop the crusher andcrawl under it to remove by hand large chunks of rock20 Langley admits he considered Patch's criticism of his poor work perfor-mance as areprimand21 In the sequence of work in the pit, Tom Rogers first scrapes dirt off acoal seam with his small loader, and Langley loads it into trucks for removal.Drillers or "shooters" then drill holes in the rock cover and break it up withdynamite blasts, and Rogers then pushes it into piles which Langley scoopsup and loads into trucks. The "shooter" then blasts the coal seam itself inlike manner, and Rogers and Langley in turn pile and scoop rock for loadingand removal to the tipple 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich had jammed it; this operation became more frequentafter the big shovel began operation because the brokencoal it scooped up contained more and larger chunks ofrock than was the case when draglines and loaders werehandling the coal and separating rock from it. In releasingthe jams, Langley has to climb several sets of steps to getto the wheel; and while removing the jammed rock, mustwork in water at times, which was bad for his arthritis. Attimes the rocks were so large he had to call on Tom Rogersto help him remove them; if Rogers was not available Lang-ley had to break them up with a sledge hammer. After coalhas gone through the crusher and washer, Langley loads theover-the-road trucks with coal from the stockpile. He indi-cates he was required to load when not occupied with pull-ing rocks out of the crusher or even the hopper into whichthe pit trucks dumped their loads, but Patch allowed himalmost from the beginning to do this with the loader he hadused in the pit. He also had to use the loader to scoop upcoal dumped by pit trucks at the washer, and load it into agrating of heavy bars on the hopper. While doing this onApril 6, 1972, he dumped a load containing a very large rockwhich he was unable to drag off the grating with the loaderscoop, so had to roll it by hand; as he did so his foot slippedbetween the grate bars,bruising his leg and twisting hisback. This required absence from work for hospitalizationfor X-rays and treatment until May 22, 1972, when he calledForeman Clower to ask about a return to light work. Clowerreplied the mine had no light work, so he could not recallhim.Langley testified his job in the pit had been much easierbecause he sat on and operated the loader all the time,leaving it only to lubricate it once in the morning and rarelythereafter to pick large rocks out of a coal pile by hand; thelatter operation was infrequent because up to March 17,1972, the coal produced for the Springfield contract by thedraglines was much smaller in size than that produced bythe big shovel, hence rocks mixed with it were more easilyhandled by the pit loaders without manual work. In addi-tion, operation of the pit loader almost never required theoperator to stand or work in water, nor to climb stairs orwalk long distances.I note from the type of operation at Welch as shown bythe record that outside jobs in a strip coal mine are obvious-ly far from easy, pleasant, or lacking in hard physical workas well as some occupational hazards.Bearing this in mind,I find in the record cogent proof that the tipple and washerjob in fact involved more pleasant working conditions withfar less physical labor and strain on the operator than a pitloading job. Bothjobs had aboutthe same requirements forpreparing machinery at start of shift: lubrication of loaderwith possible change of oil and oil filter, lubrication of thegrinder wheel in the washer once a day, using two shortflights of stairs to reach it, and simple priming of a nearbywater pump. Thereafter, the washer operator put the wheeland washer in operation merely by pushing electrical con-trolbuttons in one of two locations, and then merelywatched the wheel and washer mechanism operate, occa-sionally regulating the opening of the feed door controllingthe amount of coal dropping from the hopper to the wheel,to prevent too much coal or large rock from going intowheel at once, which might cause jams. If the door is proper-ly operated, jams usually occur no more than once a dayand most of the time only once in several days or a week.At times, he may have to stop the operation to break up andclear a rock jam by hand or with a sledge hammer, and ifthe jamming rock is too large he can call upon other loadersor workmen to help him remove them by hand. At leastonce, while he ran the washer before his injury, Langleyprocured the help of Tom Rogers to push large rocks fromthe conveyor belt to the ground so that Langley could re-move them in his loader. However, the presence of suchrocks on the belt indicates that Langley may have been laxin letting them go through the feed door in the first place.When he was injured on April 6, trying alone to manhandlea large rock on the hopper grating, he was apparently actingabnormally, for he was clearly trying to load the hopperhimself, a task the pit truckdrivers were required to do, andhe fails to explain why he didnot securethe help of TomRogers or someone else in removing the rock as he did onother occasions 22 Hence,this accident is far from substan-tial proof that the washer job was extrahazardous.When not doing the above tasks, the washer operator alsowatches for coal falling from the sides of the conveyor belt,and on infrequent occasions would spend about 10 minutesa shift in cleaning up such rock and coal under the hopperor belt with a shovel. The remainder of his time is spent inwatching the operation, except when over-the-road truckscome to the washer and are loaded by him. When loading,the operator runs the machine on level ground for shortdistances and short periods. Since the physical work is inter-mittent, the operator often has opportunity to leave thewasher for a few moments to relax and get coffee from anearby mine office. All work on the washer is done in theopen air with much of it well above ground level, and noneof it requires the operator to work standing in water; attimes he must remove water from the coal hopper with apump, but does not get wet doing it. In contrast, operationof a pit loader requires the operator to sit on it all day,running it constantly over rough and bumpy ground, endur-ing a rough ride which is hard on the back. In fair weather,he is always operating under hot and dusty conditions;while the loaders now have cabs, closing the windows makesthem very hot, and open windows let the dirt and dust in.The operator often has to manhandle large rocks out of therough coal when they cannot be moved by the loader, andat times this must be done in rainy weather or standing inpools of water which often collect in the pit, which can behard on a man with arthritis. 3 When not loading trucks, theoperator is required to use his loader to clean rock off theface of the coal seam or the high wall of the pit, or to keeptruck pathways cleared of fallen rock so that the trucks caneasilymove in and out of the pit. When not doing thesethings, he has the duty to help the drillers load "shots" of22Walker testified credibly that a rock this size can be broken up withproper use of the loader shovel and then either pushed through the gratingor removed with the loader shovel, and that it was the job of the pit trucksto dump loads into the hor per;Langley had no duty to do that. This indicatesLangley on this occasion was hurt because he tried to do something, in aninefficient and dangerous manner, which he was not paid to do.23Although Langley claimed his arthritis was worse on the washer job,there is no proof from him or otherwise that up to the time of his injury inApril he had any absences from thatjob due to illness. BILL'SCOAL COMPANYdynamite, or to clear drainage areas to prevent water pools.Hence, a loader operator attending to his duties properly isconstantly moving his machine around the pit doing variousjobs,including that of getting down from the loader at timesto move rock by hand.24Iam satisfied from all the above facts that Respondenthas adduced credible and substantial proof indicating thatthe washer job was less arduous or hazardous than that ofloader operator in the pit, which is sufficient to rebut thetestimony of Langley and others to the contrary; henceGeneral Counsel has failed to sustain the burden of provingthat essential element of his claim.In addition, the record contains substantial evidenceshowing that the sole reason for Langley's transfer was toseparate him physically from Tom Rogers while at work,after he had reverted to his old habit of wasting worktimeof both by talking to Rogers. While I have found that theabrupt discharge of both on December 1 was probablytinged with discriminatory motive, the record clearly showsthat Langley's delinquency was one of long standing, andthat Patch had ample justification at that time for discharg-ing both for talking too much on company time. Credibletestimony of Walker, Clower, Berry, and Patch, and admis-sions of Tom Rogers and Langley, show that: Both employ-ees had long been guilty of talking together frequently oncompany time, keeping their loaders idle, while pit truckssat waiting for loads; when truckmen often complained toWalker aboutthis,he repeatedly gave bothmen oral repri-mands, in accordance with company policy, but with onlytemporary success; at times, he had to warn both to startwork promptly in the morning and not leave the job early;when their constant talking brought more complaints fromtruckers after August 1971, and their idle periods length-ened, and Patch complained to Walker about rising pitcosts,Walker told him about their constant talking, failureto load trucks promptly, and to handle other portions oftheir duties, which tended to slow down the whole produc-tion operation. Both foremen recommended their dischargeor transfer in September and October 1971, but Patch fore-bore to take that action, feeling both were good workerswhen working and that they would improve if given repri-mands. However, when Patch noticed Langley boldly sit-ting idle in the pit on November 29, even after Patch walkedby and observed him, Patch decided they should be dis-charged and told both foremen on the 30th of his decision.They approved the action. After their discharge on Decem-ber 1, following the admitted final reprimand of Langley byPatch for his idleness of the 29th, Patch repented and tookthem back partly on condition that they "keep their mouthsshut" and do their work. After reinstatement, their produc-tion shot up the next day and continued good for some time.Itwas only after they began to lapse into their old talkinghabits again at the expense of production that Walker rec-ommended they be separated and Patch agreed. When hetransferred Langley,Walker kept Tom Rogers on the bigloader because of his experience and put Don Bullard onthe other one and pit production improved substantially.The salient facts here are that Respondent kept two old,24 The above facts are found from credible testimony of Walker, Berry,Tom Rogers,Don Bullard,Paul P Morgan,and admissions of Langley287valuable hands at work, even though they were two of themost prominent union adherents and Patch probably sus-pected or believed they were such. Respondent's only reac-tion to their talking was not discharge, as on December 1,but to move Langley far away to a job no worse than, andprobably far easier, than the pit job, in order to stop theirchatter and hindrance of production. This was not disci-pline of Langley in the usual sense, but an economic movedesigned to improve production. Hence, the above factspersuade me that the sole reason for the transfer was eco-nomic. Even if I assumed that Patch knew or believed theirconstant chatter was about union matters, and he had reins-tated them on condition they stop talking about union mat-ters, this would not prevent him from separating them if thatserved to stop their chatter on worktime and keep themworking,for it is well settled by Board and court decisionsthat working time is for work, and union membership oractivity of employees on worktime cannot immunize themfrom employer action designed or necessary to require themto use their working time only for work.2On all the pertinent facts, I conclude that Respondent hasadduced substantial proof of a transfer of Langley solely foreconomic reasons which is adequate to rebut the proofsadduced by General Counsel to show discriminatory mo-tive. At most the record raises only a suspicion that Langleywas transferred in whole or in part foran illegalmotive, butas suspicion is not proof, I must find that Respondent didnot violate the Act by that transfer and refusal to put himback on his old job, and I will recommend dismissal of thecomplaint in that respect.While the retention of Tom Rogers and Langley at work,though Respondent knew or suspected their prominentunion activity,and the legitimate transfer of Langley, mili-tate to some extent against a finding of discrimination in theDecember 9 layoff, I think these facts are not sufficient torebut that finding when based on the facts and circumstanc-es considered above. I therefore make the finding of discri-minatory layoff on all pertinent facts in the record as notedabove. In view of that finding, I find it unnecessary toanalyze or make findings on other, collateral facts in therecord relied on both General Counsel and Respondent insupport of their opposing contentions.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin sectionII, above,occurring in connection with its operations described insection I, above, have a close,intimate, and substantialrelation to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV THE REMEDYHaving found that Respondent has engaged in a varietyof unfair labor practices in violation of Section 8(a)(3) and25Peyton Packing Company,Inc, 49 NLRB 828, 843;Republic Cotton Mills,101NLRB 1475, 1479, SchwabManufacturing Company v. N.L.R.B.,297F 2d 864 (C.A. 5, 1962);N L R Bv.Birmingham PublishingCompany, 262F 2d 2. 9 (C.A. 5. 1958). 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) of the Act, including discriminatory terminations of em-ployment of employees, I shall recommend that Respon-dent be ordered to cease and desist from such conduct andfrom any other conduct infringing upon the rights guaran-teed to its employees by Section 7 of the Act 2 and that ittake certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent unlawfully laid off andrefused to reinstate nine employees named above (exceptfor recall of Don McKinzie and Paul Tucker), I recommendthat Respondent offer each (except McKinzie and Tucker)immediate and full reinstatement to his former or substan-tially equivalent position without prejudice to seniority orother rights and privileges; in the event jobs are not avail-able, Respondent shall place these employees on a preferen-tial hiring list covering all its mine operations, and offerthem employment on a seniority basis in their former orsubstantially equivalent positions as such employment be-comes available and before anyother persons are hired forsuch positions. Respondent shall make each of the aboveindividuals, including McKinzie and Tucker, whole for anyloss of earnings he may have suffered as a result of thediscrimination against him, by payment to him of a sum ofmoney equal to the amount he would have earned, absentthe discrimination, from the date of his discriminatory lay-off to the date of a proper offer of reinstatement or place-ment on a preferential hiring list,as the case may be, lessnet earnings during said period, the backpay to be comput-ed in the manner established inF.W.Woolworth Company,90 NLRB 289, and to include interest at the rate of 6 percentper annum, as required byIsis Plumbing & Heating Co.,138NLRB 716.27CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, andthe Union is a labor organization, within the meaning of theAct.2.By itsunlawfullayoff of Clifford Collins, John D.Smith,William (Billy) Rogers, J. R. Doerflinger, ThomasR. Green, Earl S. Riley, Don McKinzie, William L. Gray-son, and Paul Tucker, and refusal to recall all of themexcept McKinzie and Tucker back to work at their formerjobs, Respondent has discriminated against employees inregard to their hire and tenure of employment and termsand conditions of employment, thereby engaging in unfairlabor practices affecting commerce within the meaning ofSections8(a)(3) and 2(6) and (7) of the Act.3.By the above conduct and by interrogation of employ-ees regarding their union sentiments and activities, threat-ening them with physical and economic reprisals because ofsuch activities, promising them benefits to refrain from suchactivities, and offering them special employment or com-pensation to spy on union or concerted activities of otheremployees, Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed to26N L R B v ExpressPublishingCompany,312 U S 426, 437,N L R B vEniwisileMfg Co,120 F 2d 532, 536 (CA 4, 1941)27The backpay periodfor McKenzieand Tucker should be tolled by thedate Respondent recalled eachto his old jobthem by Section 7 of the Act, thereby engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.4.Except as found above, Respondent has not engagedin any other conduct violative of the Act as set forth in thecomplaint herein.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 28Respondent, Bill's Coal Company, Inc., Welch, Oklaho-ma, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union,United Mine Workers of America, or any other labor orga-nization of its employees, by laying off and refusing toreinstateany of its employeesor discriminatingin any othermanner in respect to their hire or tenure of employment, orany term or condition of employment, except as such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, in con-formity with the proviso to Section 8(a)(3) of the Act.(b) Interrogating employees in a coercive manner regard-ing their union sentiments or activities,threatening themwith physical or economic reprisals because of their unionsympathies or activities, promising them benefits to refrainfrom such activities or to induce them to spy on union orconcerted activities of other employees, or in any othermanner interferingwith,restraining,or coercingits employ-ees in the exercise of rights guaranteed to them by Section7 of the Act, except as such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, in conformity with the provisoto Section 8(a)(3) of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act:(1)Offer to Clifford Collins, John D. Smith, William(Billy) Rogers, J. R. Doerflinger, Thomas R. Green, Earl S.Riley, and William L. Grayson immediate and full rein-statement to their former or substantially equivalent posi-tions,without prejudice to seniority or other rights andprivileges, and, in the event jobs are not available, placethese employees on a preferential hiring list covering all itsmine operations, and offer them employment on a senioritybasis in their former or substantially equivalent positions assuch employment becomes available and before any otherpersons are hired for such positions.(b)Make the above-named individuals and Don Mc-Kinzie and Paul Tucker whole for any loss of pay sufferedby them by reason of Respondent's discrimination againstthem, in the manner set forth in the Section hereof entitled"The Remedy."(c)Preserve and, upon request, make available to the28 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for allpurposes. BILL'S COAL COMPANY289Board and its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other recordsrelevant and ne-cessary to the determination of the backpay due and rightof reinstatement provided under the terms of this recom-mended Order.(d) Post at its mining operation and place of business atWelch, Oklahoma, copies of the attached notice marked"Appendix." 29 Copies of said notice, on forms provided bythe Regional Director for Region 16, after being duly signedby Respondent's representative, shall be posted by it imme-diately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be dis-missed as to all allegations which have not been foundherein to be violations of the Act.29 In the event that theBoard's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder ofthe NationalLabor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in InternationalUnion, United Mine Workers of America, or any otherlabor organization of our employees, by laying off orrefusingto reinstate any of our employees, or discrimi-nating inany othermanner inrespect to their hire ortenure of employment, or any term or condition ofemployment, except as such right may be affected byan agreementrequiring membership in a labor organi-zation asa condition of employment, in conformitywith the proviso to Section 8(a)(3) of the Ad.WE WILL NOT interrogate employees in a coercivemanner regarding their union sentiments or activities,threaten them with physical or economic reprisals be-cause of their union sympathies or activities, promisethem benefits to refrain from such activities or to in-duce them to spy on the union or concerted activitiesof other employees, or in any other manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed to them by Section 7 of the Act,except as such rights may be affected by anagreementrequiring membership in a labor organization as a con-dition of employment, in conformity with the provisoto Section 8(a)(3) of the Act.WE WILL offer to Clifford Collins, John D. Smith,William (Billy) Rogers, J. R. Doerflinger, Thomas R.Green, Earl S. Riley, and William L. Grayson immedi-ate and full reinstatement to their former or substan-tiallyequivalentpositions,withoutprejudice toseniority or other rights and privileges. In the eventjobsare not available,we will place these employeeson a preferential hiring list covering all our miningoperations, and offer them employment on a senioritybasis in their former or substantially equivalent posi-tions as such employment becomes available and be-fore we hire any other persons for such positions.WE WILL make the above-named individuals, andDon McKinzie and Paul Tucker, whole for any loss ofpay they may have suffered by reason of our discrimi-nation against them.All our employees are free to become or remain, or torefrain from becoming or remaining, members of the above-named or any other labor organization.BILL'S COAL COMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal OfficeBuilding,Room 8-A-24, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921.